Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 29 April 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


N Y. April 29th 1800
Sir
The S of War mentions to me that the recruiting service still continues in some of the corps under your command. I presume from this that my intention has been misapprehended. The General order of the eleventh of March was sent to you under the idea that you would communicate it to the respective posts in your district. I would thank you to have this done as soon as possible.
G. Pinckney
